Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “irradiation with the laser beam having a spot-like shape is continuously performed” is unclear if the applicant meant that the process is performed in a continuous fashion or if the laser is meant to be a continuous laser. If the applicant meant that the laser is a continuous laser, then claim 4 contradicts claim 3 because claim 4 indicates that there is a defined pulse width which is not consistent with the use of a continuous laser. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “an intensity of the laser beam is made higher at the42 removed area side than at the unremoved area side” is unclear because making the intensity higher at the removed area is not positively recited. The interpretation is that the energy density by pulse width modification, wavelength modification or power modification per area is made as the laser gets closer to the removed area side.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Par 70 of the specification defines pitch as “ The moving speed S1 can be reworded as a pitch of the spots SP on the line L1, the moving speed S2 can be reworded as a pitch of the spots SP on the line L2, the moving speed S3 can be reworded as a pitch of the spots SP on the line L3, and the moving speed S4 can be reworded as a pitch of the spots SP on the line L4”, the pitch is defined as the moving speed of the laser beam.  Therefore, the subject matter of claims 7 and 8 are the same and are dependent upon the same claim 3 making them duplicates. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(1)(2) as being anticipated by US8907548B2 Kawai (hereinafter “Kawai”).
Regarding claim 1, Kawai teaches:
A method of manufacturing a vibrator device comprising (abstract): preparing a vibrator element (column 10 lines 64 to 67 and column 11 lines 1 to 52) including a vibrating arm (vibrating arms 11, 12, and 13) and a weight (first mass portions 51, 52, and 53, second mass portions 55, 56, and 57),  provided to the vibrating arm (figs 4 to 7); 
and irradiating the weight with a laser beam to remove a part of the weight (column 11 lines 1 to 52), wherein in the irradiating the weight with the laser beam to remove the part of the weight (column 11 lines 1 to 52 and second mass portions 55, 56, and 57), the part of the weight is irradiated with the laser beam to thereby provide the weight with a removed area where the part of the weight is removed (column 11 lines 1 to 52), and an unremoved area where the weight is not removed (first mass portions 51, 52, and 53, column 11 lines 1 to 52), and in an area close to the unremoved area in the removed area, an amount of irradiation with the laser beam is gradually increased in a direction from the unremoved area side toward the removed area (column 11 lines 39 to 51 teach adjusting the frequency which is a method of increasing the amount of irradiation).  

Regarding claim 2, Kawai teaches:
wherein in the irradiating the weight with the laser beam to remove the part of the weight, scanning with the laser beam is performed in a direction from the unremoved area side toward the removed area (fig. 6A through 6F and column 12 lines 64 to 67 and column 1 lines 16 to 25 teach mass portions 51a, b, c, and d as being formed and being capable of being formed in a direction in a Y direction which is the same as scanning with the laser beam is performed in a direction from the unremoved area side toward the removed area as disclosed in the instant application).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US8907548B2 Kawai (hereinafter “Kawai”) in view of US20090160295A1 Iwatate (hereinafter “Iwatate”). 
Regarding claim 3, Kawai does not teach wherein in the irradiating the weight with the laser beam to remove the part of the weight, irradiation with the laser beam having a spot-like shape is continuously performed.  Iwatate teaches, wherein in the irradiating the weight with the laser beam to remove the part of the weight, irradiation with the laser beam having a spot-like shape is continuously performed (par. 60 teaches film removal spots and signs 20 that are round and have a diameter; figs. 1, 3, 4, 5, 13, 14, and 15 show spot trains 21 to 24 and signs and film removal spots 20 as round; par. 60 to 63 teach the process of trimming and that it is done as one continuous process where the spot trains are formed one after the other).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai reference, such that wherein in the irradiating the weight with the laser beam to remove the part of the weight, irradiation with the laser beam having a spot-like shape is continuously performed, as suggested and taught by Iwatate, for the purpose of providing an advantage of the space settings of the spot trains 21 to 24 can adjust trimming highly precisely (par. 63).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US8907548B2 Kawai (hereinafter “Kawai”) in view of US20090160295A1 Iwatate (hereinafter “Iwatate”) in view of US 20190301869 A1 Sasaki (hereinafter “Sasaki”). 
Regarding claim 4, Kawai and Iwatate do not teach wherein a pulse width of the laser beam is equal to or shorter than 25 picoseconds.  Sasaki teaches, wherein a pulse width of the laser beam is equal to or shorter than 25 picoseconds (par. 93 teaches 1 picosecond or less which is within the range disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai and Iwatate references, such that wherein a pulse width of the laser beam is equal to or shorter than 25 picoseconds, as suggested and taught by Sasaki, for the purpose of providing the advantage of fine machining can be performed with higher accuracy (par. 93).

Claims 5, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US8907548B2 Kawai (hereinafter “Kawai”) in view of US20090160295A1 Iwatate (hereinafter “Iwatate”) in view of US6114795A Tajima (hereinafter “Tajima”). 
Regarding claim 5, Kawai and Iwatate do not teach wherein an intensity of the laser beam decreases in a direction from a central part of the spot-like shape toward a peripheral part of the spot-like shape.  Tajima teaches, wherein an intensity of the laser beam decreases in a direction from a central part of the spot-like shape toward a peripheral part of the spot-like shape (fig. 19 and fig. 20 teach a laser intensity distribution where the intensity decreases at the periphery of the spot column 13 lines 18 to 29).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai and Iwatate references, such that wherein an intensity of the laser beam decreases in a direction from a central part of the spot-like shape toward a peripheral part of the spot-like shape, as suggested and taught by Tajima, for the purpose of providing the advantage that the surface can be trimmed more easily through irradiation of a multimode laser beam (column 13 lines 27 to 28).

Regarding claim 6, Kawai and Iwatate do not teach wherein in the irradiating the weight with the laser beam to remove the part of the weight, in the area close to the unremoved area in the removed area, an intensity of the laser beam is made higher at the42 removed area side than at the unremoved area side.  Tajima teaches, wherein in the irradiating the weight with the laser beam to remove the part of the weight, in the area close to the unremoved area in the removed area, an intensity of the laser beam is made higher at the42 removed area side than at the unremoved area side (fig. 19 and fig. 20 teach a laser intensity distribution where the intensity decreases at the periphery of the spot column 13 lines 18 to 29).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai and Iwatate reference, such that wherein in the irradiating the weight with the laser beam to remove the part of the weight, in the area close to the unremoved area in the removed area, an intensity of the laser beam is made higher at the42 removed area side than at the unremoved area side, as suggested and taught by Tajima, for the purpose of providing the advantage that the surface can be trimmed more easily through irradiation of a multimode laser beam (column 13 lines 27 to 28).

Regarding claim 7, Kawai and Iwatate do not teach wherein in the irradiating the weight with the laser beam to remove the part of the weight, in the area close to the unremoved area in the removed area, an irradiation pitch with the laser beam is made shorter at the removed area side than at the unremoved area side. Tajima teaches,  wherein in the irradiating the weight with the laser beam to remove the part of the weight, in the area close to the unremoved area in the removed area, an irradiation pitch with the laser beam is made shorter at the removed area side than at the unremoved area side (column 14 lines 38 to 65 teach changing scanning speeds).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai and Iwatate reference, such that wherein in the irradiating the weight with the laser beam to remove the part of the weight, in the area close to the unremoved area in the removed area, an irradiation pitch with the laser beam is made shorter at the removed area side than at the unremoved area side as suggested and taught by Tajima, for the purpose of providing the advantage that the requirement that the standardized surface roughness R0 be at or less that 0.008 is fully satisfied (column 15 lines 8 to 10).

Regarding claim 8, Kawai and Iwatate do not teach wherein in the irradiating the weight with the laser beam to remove the part of the weight, in the area close to the unremoved area in the removed area, moving speed of the laser beam is made lower at the removed area side than at the unremoved area side.  Tajima teaches, wherein in the irradiating the weight with the laser beam to remove the part of the weight, in the area close to the unremoved area in the removed area, moving speed of the laser beam is made lower at the removed area side than at the unremoved area side (column 14 lines 38 to 65 teach changing scanning speeds).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai and Iwatate reference, such that wherein in the irradiating the weight with the laser beam to remove the part of the weight, in the area close to the unremoved area in the removed area, moving speed of the laser beam is made lower at the removed area side than at the unremoved area side, as suggested and taught by Tajima, for the purpose of providing the advantage that the requirement that the standardized surface roughness R0 be at or less that 0.008 is fully satisfied (column 15 lines 8 to 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763